Citation Nr: 0723989	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  03-29 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability, and, if so, whether service connection is 
warranted.

2.  Entitlement to service connection for a right leg 
disorder manifested by shortening.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to March 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In December 2006, a Travel Board hearing before the 
undersigned Acting Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

The Board notes that in the June 2002 rating decision the RO 
reopened and then denied the claim seeking service connection 
for a psychiatric disability.  The Board has a legal duty to 
consider the new and material evidence issue regardless of 
the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd at 83 Fed.3d 1380 (Fed.Cir. 1996).  Thus, the Board 
must first review the RO determination that new and material 
evidence has been submitted to reopen the previously denied 
claim.  

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for a psychiatric disability, but that 
additional development is necessary regarding the underlying 
service connection claim.  Accordingly, the matter of 
entitlement to service connection for a psychiatric 
disability, as well as the issue of entitlement to service 
connection for the right leg disorder, are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  



FINDING OF FACT

1.  In an unappealed March 1991 rating decision, the RO 
denied entitlement to service connection for a psychiatric 
disability finding that the veteran did not have a diagnosis 
of a chronic psychiatric disorder.

2.  The evidence received since the March 1991 decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record, relates to an 
unestablished fact (a diagnosis of a chronic psychiatric 
disorder) necessary to substantiate the claim, and is 
sufficient to establish a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).  The United States Court 
of Appeals for Veterans Claims (Court) addressed VA's duty to 
notify and assist in cases involving claims to reopen 
previously denied matters.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Board finds, however, that there is no 
need to discuss the impact of the VCAA on the matter decided 
herein, given the fully favorable nature of the Board's 
decision.

Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In an unappealed decision of March 1991, the RO denied the 
veteran's claim for service connection for a psychiatric 
disability (characterized as a nervous condition) because 
there was no medical evidence of a chronic psychiatric 
disability.  

The subsequently received evidence includes VA progress notes 
from April 2002 and May 2002 indicating that the veteran is 
receiving mental health treatment at the VA Medical Center in 
Tuscaloosa, Alabama.  Additionally, the veteran submitted 
private medical records from September 1974 which document 
psychiatric complaints and noted schizophrenic illness among 
the possible impressions.  This evidence is neither 
cumulative nor redundant of the evidence previously of 
record.  It relates to an unestablished fact (a diagnosis) 
necessary to substantiate the claim.  Moreover, it is 
sufficient to establish a reasonable possibility of 
substantiating the claim.  Accordingly, it is new and 
material and reopening of the claim is in order.  

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.  To this extent only the benefit sought on 
appeal is allowed.


REMAND

Although the Board granted reopening of the veteran's claim 
for service connection for a psychiatric disability, the 
Board finds that there is insufficient evidence in the record 
to decide the merits of the claim.  

The post-service medical evidence shows that the veteran was 
evaluated in September 1974 at Strong Memorial Hospital 
neurology clinic.  During his Travel Board hearing before the 
undersigned, the veteran testified that he received 
psychiatric treatment earlier than 1974 from either Strong 
Memorial Hospital or Genesee Hospital.  There is no record of 
any attempt by the RO to locate these records.  VA has been 
placed on notice of the existence and possible availability 
of additional pertinent medical records and should assist the 
veteran in obtaining them for the record.  

Furthermore, the veteran has never been afforded a VA 
examination in order to determine the nature and etiology of 
any currently present psychiatric disability.  After any 
additional records are added to the claims file, the veteran 
should be afforded a psychiatric examination to identify the 
nature and likely etiology of any current psychiatric 
condition.  

With respect to the veteran's claim for service connection 
for a right leg disorder manifested by shortening of the 
right leg, the Board notes that although the December 1964 
service entrance examination notes only the presence of 
pelvic tilt, (described as minimal, asymptomatic, not 
considered disqualifying), there are several notations in the 
service medical records (dated in February 1966, February 
1968, and August 1968) which indicate that the veteran 
reported having had polio as a child, and that this resulted 
in his shortened right leg condition.  While it may very well 
be that the veteran's right leg disorder predated service, 
the veteran contends that he did not know one leg was shorter 
than the other until service and that his period of service 
permanently aggravated any pre-existing leg condition.  The 
Board is of the opinion that a VA medical examination is 
needed in order to identify the nature and likely etiology of 
any right leg disorder, and to address the veteran's 
assertions.  

Prior to any examination, any outstanding records of 
pertinent treatment should be obtained.

Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, D.C., for the following actions

1.  The RO or the AMC should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2006), to 
include notice regarding the disability 
rating and effective-date elements of his 
service connection claims in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  With the veteran's assistance, the RO 
or AMC should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  Specifically noted in this 
regard are any records relating to private 
psychiatric treatment received prior to 
1974 and any records for treatment of 
polio as a child.  If the RO or the AMC is 
unable to obtain any such evidence, it 
should so inform the veteran and his 
representative and request them to provide 
the outstanding evidence.

3.  With the veteran's assistance, the RO 
or the AMC should undertake all 
appropriate action to obtain up-to-date VA 
treatment records for the veteran.

4.  The RO or the AMC should then arrange 
for the veteran to be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any currently 
present psychiatric disorder.  The 
complete contents of the veteran's claims 
file, including a copy of this remand, 
must be provided to the examining 
physician for review in connection with 
the examination.  

Based upon the findings on examination of 
the veteran and upon a review of the 
historical material in the claims file, 
the examiner should determine the nature 
of any current psychiatric disorder.  With 
respect to any disorder found to be 
present, the examiner should provide an 
opinion as to whether the disorder is 
related to the veteran's period of 
service.  If the examiner determines that 
the veteran has a current psychiatric 
condition that existed during service the 
examiner should specifically indicate 
whether the disorder clearly and 
unmistakably existed prior to service and 
whether or not the condition clearly and 
unmistakably underwent permanent increase 
in severity as a result of service.  With 
respect to any disorder which the examiner 
believes was not present during service, 
the examiner should provide an opinion as 
to whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
military service.  The supporting 
rationale for all opinions expressed must 
also be provided.

5.  The veteran should also be scheduled 
for a VA examination by a physician with 
the appropriate expertise to determine the 
nature and etiology of the shortening of 
the veteran's right leg.  The complete 
contents of the veteran's claims file, 
including a copy of this remand, must be 
provided to the examining physician for 
review in connection with the examination.  

Based upon the findings on examination of 
the veteran and upon a review of the 
historical material in the claims file, 
the examiner should determine the nature 
and likely etiology of any right let 
disorder manifested by.  The examiner 
should provide an opinion as to whether 
the disorder was present during service, 
and if so, whether the disorder clearly 
and unmistakably existed prior to service 
and whether it clearly and unmistakably 
underwent permanent increase in severity 
as a result of service.  With respect to 
any disorder which the examiner believes 
was not present during service, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
military service.  The supporting 
rationale for all opinions expressed must 
also be provided.

6.  Then, after any other indicated 
development, the RO or the AMC should 
readjudicate the veteran's claims based on 
a de novo review of the record.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


